Citation Nr: 0829791	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-34 089	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran sustained combat wounds in the Republic of 
Vietnam and was awarded the Purple Heart medal.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2005 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate a claim 
for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim is being denied, any such questions are moot.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's service treatment records (STRs), post-service 
VA and private treatment records dated from 1972 to 2005, and 
a VA medical opinion in July 2005.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

III.  Factual Background and analysis

A review of the veteran's DD Form 214 discloses the veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam era and was awarded the Purple Heart, among his other 
awards and decorations.  His service treatment records (STRs) 
show that he sustained multiple fragment wounds from a land 
mine which detonated beneath his jeep in February 1967.  
Service connection is in effect for right frontal sinus 
fragment wound scar and residuals of sinus fracture, rated as 
10 percent disabling; residuals of fracture of right 
calcaneus, rated as 0 percent disabling; fragment wound scar 
of right leg, rated at 0 percent; and fragment wound scar of 
left knee, rated at 0 percent.

The veteran's STRs do not contain any reports of abnormal 
psychiatric complaints or findings.  However post-service 
treatment records show the veteran was first hospitalized in 
the early 1970s for psychiatric evaluation.  Hospital 
summaries show repeated admissions of the veteran between 
1972 and 1982 for paranoid schizophrenia/schizoaffective 
disorder.  More recent records dated between 2004 and 2005 
show continued evaluation and treatment for schizoaffective 
disorder.  

Also of record is a June 2005 medical opinion from the 
veteran's private therapist.  The veteran was evaluated over 
the course of 89 sessions of psychotherapy for treatment of 
PTSD and schizoaffective disorder (bipolar type), 
attributable to his service in the Vietnam war.  The veteran 
reported numerous traumatic and highly stressful experiences, 
including injury from a land mine and viewing mutilated 
bodies of dead people.  Almost immediately following these 
incidents he experienced dissociated symptoms along with 
nightmares, flashbacks, anxiety, anger outbursts, diminished 
concentration, restricted range of affect, sense of 
foreshortened future, and interpersonal detachment.  
Following his discharge from service the veteran began 
manifesting psychotic episodes of increasing severity.  The 
therapist concluded that, on the basis of the veteran's 
presentation during therapy and his descriptions of his 
psychological state while in Vietnam, it was very likely that 
he manifested psychotic symptoms which represented the onset 
of schizophrenia hastened by the extreme stressors he 
endured.  

However, the Board finds that this opinion is considerably 
weakened by the fact that there is no indication the 
therapist reviewed any other relevant evidence in the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's STRs or other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  Therefore, the 
private medical opinion, while not discounted entirely, is 
entitled to less evidentiary weight.  

The veteran underwent VA examination in July 2005.  The 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of his combat service, and noted his 
post-service symptoms and complaints.  He also noted the 
veteran's history of numerous psychiatric hospitalizations, 
the last being in May 2004, as well as ongoing psychiatric 
care for bipolar disorder and schizoaffective disorder.  The 
veteran stated that he developed PTSD before entering the 
service because his father was an Air Force colonel and the 
family lived under extreme anxiety all the time.  He said he 
had normal peer relationships, but suffered from alternate 
cycling manic and depressive episodes prior to the military.  
He also had suicidal ideation prior to the military and grade 
changes that were consistent with his fluctuating mood 
cycles.  The veteran also described several routine combat 
stressors in service including a bomb explosion, combat 
injuries, rocket attacks, and civilian deaths.  

The veteran's primary symptomatology appeared to be auditory 
hallucinations when under stress and paranoia and occasional 
visual hallucinations.  Other symptoms included recurrent and 
intrusive distressing recollections of the events of Vietnam.  
The veteran reported the symptoms began before he entered the 
military, had been ongoing since that time, and were severe.  
He denied avoiding thoughts and feelings associated with the 
trauma.  He also denied avoiding activities or situations 
that arouse recollections of the trauma.  The veteran went on 
to deny symptoms of irritability, temper outbursts, 
detachment/estrangement from others, hypervigiliance, sleep 
disturbance, inability to love, or other PTSD symptoms.  
Although he had nightmares, he said they were not about the 
military.  The clinical impression was of a schizoaffective 
bipolar type disorder.  

The examiner concluded that, although the veteran had 
traumatic stress in the military, he did not have PTSD.  He 
may have a few symptoms of PTSD, but his chronic psychiatric 
symptoms were not in any way related to his military 
experience.  The examiner further concluded that the case 
could not even be made that the veteran's chronic and severe 
persistent mental illness of schizoaffective disorder was 
triggered or hastened in any way by military service.  The 
examiner further opined that, although the veteran may have 
had the disease before entering service, he has had a typical 
course, without exacerbation by the military.  

Because the VA examiner reviewed the veteran's complete 
claims file (including STRs), he was able to fully consider 
and comment upon all the evidence currently of record in 
expressing his diagnostic opinion.  Moreover, in rendering 
his opinion, he also referred to the veteran's combat 
stressors and specific medical history to support his 
conclusion.  The VA examiner considered the relevant 
diagnostic criteria and specified the ways in which the 
veteran failed to meet the criteria for a diagnosis of PTSD.  
Thus, the Board finds this opinion to be of greater probative 
value than the private medical opinion.  

In summary, the Board finds that the competent and most 
probative medical evidence of record weighs against the 
veteran's claim that he has PTSD.  Therefore, the 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


